                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



GESTURE TECHNOLOGY                                 §
PARTNERS, LLC,                                     §
                                                   §
                    Plaintiff                      §
                                                   §
        v.                                         §    CASE NO. 2:21-cv-00040-JRG
                                                   §    (Lead Case)
HUAWEI DEVICE CO., LTD.,                           §
HUAWEI DEVICE USA, INC.,                           §    JURY TRIAL DEMANDED
                                                   §
                    Defendants.
                                                   §

GESTURE TECHNOLOGY                                 §
PARTNERS, LLC,                                     §
                                                   §
                    Plaintiff                      §
                                                   §
        v.                                         §    CASE NO. 2:21-cv-00041-JRG
                                                   §    (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                      §
AND SAMSUNG ELECTRONICS                            §    JURY TRIAL DEMANDED
AMERICA, INC.,                                     §
                                                   §
                    Defendants.




                [DISPUTED] PROTECTIVE ORDER FOR PATENT CASES
        WHEREAS, Plaintiff Gesture Technology Partners, LLC (“GTP”) and Defendants Huawei

Device Co., Ltd., and Huawei Device USA, Inc. (collectively “Huawei”) and Samsung Electronics

Co., Ltd. and Samsung Electronics America Inc. (collectively “Samsung”), hereafter referred to as

“the Parties,” in Civil Action Nos., 2:21-cv-00040 and 2:21-cv-00041 (“this Action”) believe that certain

information that is or will be encompassed by discovery demands by the Parties involves the




                                                    1
production or disclosure of trade secrets, confidential business information, or other proprietary

information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):


       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

       any document, information or material that constitutes or includes, in whole or in part,

       confidential or proprietary information or trade secrets of the Party or a Third Party to whom

       the Party reasonably believes it owes an obligation of confidentiality with respect to such

       document, information or material (“Protected Material”). Protected Material shall be

       designated by the Party producing it by affixing a legend or stamp on such document,

       information    or   material   as   follows:    “CONFIDENTIAL,”         “RESTRICTED         –

       ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE.”

       The proper designation shall be placed clearly on each page, electronic file, or electronic

       media containing electronic files of the Protected Material (except deposition and hearing

       transcripts) for which such protection is sought. For deposition and hearing transcripts, the

       designation shall be placed on the cover page of the transcript (if not already present on the

       cover page of the transcript when received from the court reporter) by each attorney

       receiving a copy of the transcript after that attorney receives notice of the designation

       of some or all of that transcript under this Order.

2.     Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

       Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

       shall receive the same treatment as if designated “RESTRICTED – ATTORNEYS’ EYES



                                                 2
      ONLY” under this Order, unless and until such document is redesignated to have a different

      classification under this Order.

3.    With respect to documents, information or material designated “CONFIDENTIAL,

      “RESTRICTED – ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the provisions herein and

      unless otherwise stated, this Order governs, without limitation: (a) all documents,

      electronically stored information, and/or things as defined by the Federal Rules of Civil

      Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits

      or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

      and other court filings; (d) affidavits; (e) expert reports and (f) stipulations. All copies,

      reproductions, extracts, digests and complete or partial summaries prepared from any

      DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL and

      treated as such under this Order.

4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED –

      ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)

      may be made at any time.            Inadvertent or unintentional production of documents,

      information or material that has not been designated as DESIGNATED MATERIAL shall

      not be deemed a waiver in whole or in part of a claim for confidential treatment. Any Party

      that inadvertently or unintentionally produces Protected Material without designating it as

      DESIGNATED MATERIAL may request destruction of that Protected Material by notifying




      1
         The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
to the class of materials designated as “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’
EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
collectively.


                                                 3
     the recipient(s), as soon as reasonably possible after the producing Party becomes aware of

     the inadvertent or unintentional disclosure, and providing replacement Protected Material

     that is properly designated. The recipient(s) shall then destroy all copies of the inadvertently

     or unintentionally produced Protected Materials and any documents, information or material

     derived from or based thereon.

5.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating Party,

     upon order of the Court, or as set forth in paragraph 12 herein:

     (a)    outside counsel of record in this Action for the Parties;

     (b)    employees of such counsel assigned to and reasonably necessary to assist such
            counsel in the litigation of this Action;

     (c)    in-house counsel for the Parties who either have responsibility for making decisions
            dealing directly with the litigation of this Action, or who are assisting outside
            counsel in the litigation of this Action and reasonably necessary to assist such
            counsel in the litigation of this Action;

     (d)    outside consultants or experts (i.e., not existing employees or affiliates of a Party or
            an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
            such consultants or experts are not presently employed by the Parties hereto for
            purposes other than this Action (not including outside consultants or experts who
            have also been retained by the same Party for another Action); (2) before access is
            given, the consultant or expert has completed the Undertaking attached as
            Appendix A hereto and the same is served upon the producing Party with a current
            curriculum vitae of the consultant or expert and a list of cases for which the
            consultant or expert presented testimony (including, but not limited to, written
            testimony, deposition testimony, and live trial testimony) in the past six years, at
            least seven (7) days before access to the Protected Material is to be given to that
            consultant or expert, so that the producing Party may object to and notify the
            receiving Party in writing that it objects to disclosure of Protected Material to the
            consultant or expert. The Parties agree to promptly confer and use good faith to
            resolve any such objection. If the Parties are unable to resolve any objection, the
            objecting Party may file a motion with the Court within fifteen (15) days of the
            notice, or within such other time as the Parties may agree, seeking a protective order
            with respect to the proposed disclosure. The objecting Party shall have the burden of
            proving the need for a protective order. No disclosure shall occur until all such
            objections are resolved by agreement or Court order;



                                                4
     (e)    independent litigation support services, including persons working for or as court
            reporters, graphics or design services, jury or trial consulting services, and
            photocopy, document imaging, and database services retained by counsel and
            reasonably necessary to assist counsel with the litigation of this Action; and

     (f)    the Court and its personnel.

6.   A Party shall designate documents, information, or material as “CONFIDENTIAL” only

     upon a good faith belief that the documents, information or material contains confidential

     or proprietary information or trade secrets of the Party or a Third Party to whom the Party

     reasonably believes it owes an obligation of confidentiality with respect to such documents,

     information or material.

7.   Documents, information or material produced pursuant to any discovery request in this

     Action, including but not limited to Protected Material designated as DESIGNATED

     MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

     be used for any other purpose. Any person or entity who obtains access to DESIGNATED

     MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

     duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

     portion thereof except as may be reasonably necessary in the litigation of this Action. Any

     such copies, duplicates, extracts, summaries or descriptions shall be classified

     DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

8.   To the extent a producing Party believes that certain Protected Material qualifying to be

     designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

     limitation, the producing Party may designate such Protected Material “RESTRICTED –

     ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes computer

     source code or similar data (including comments contained therein) and/or live data (that




                                              5
      is, data as it exists residing in a database or databases) (“Source Code Material”), the

      producing Party may designate              such Protected      Material   as   “RESTRICTED

      CONFIDENTIAL SOURCE CODE.”

9.    For Protected Material designated RESTRICTED – ATTORNEYS’ EYES ONLY, access

      to, and disclosure of, such Protected Material shall be limited to individuals listed in

      paragraphs 5(a-b) and (d-f).

10.   For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

      the following additional restrictions apply:

      (a)      Access to a Party’s Source Code Material shall be provided only on a password
               protected “stand-alone” computer(s) (that is, the computer may not be linked to
               any network, including a local area network (“LAN”), an intranet or the Internet)
               and on which all access ports have been disabled (except for one printer port)
               (“Source Code Computer”). The Source Code Computer(s) shall be located in a
               secured room (“Source Code Review Room”). Additionally, except as provided in
               paragraph 10(q) below, and absent agreement otherwise by the Parties (including
               the Parties and the producing Party, if different), the Source Code Computer(s)
               may only be located at the offices of the producing Party’s outside counsel;

            (b) Except as otherwise provided in this Protective Order, no physical copies of all or
                any portion of the Source Code Material may leave the Source Code Review
                Room. The producing Party shall make available a laser printer with commercially
                reasonable printing speeds and colored or watermarked papers, for on-site printing
                during inspection of the Source Code Material. Any printed portion that consists
                of more than [Plaintiff’s Proposal: one-hundred (100)] [Defendants’ Proposal: fifty
                (50)] pages of a continuous block of source code shall be presumed to be excessive,
                and the burden shall be on the receiving Party to demonstrate the need for such a
                printed copy. The receiving Party may print no more than [Plaintiff’s Proposal:
                two thousand five hundred (2,500)] [Defendants’ Proposal: one thousand two
                hundred and fifty (1,250)] pages total without the agreement of the producing
                Party. To the extent that more Source Code Material is required, written approval
                from the producing Party shall be given in good faith [Defendants’ Proposal: once
                the receiving Party articulates a reasonable need.] The receiving Party shall not
                print source code in order to review blocks of source code elsewhere in the first
                instance, i.e., as an alternative to reviewing that source code electronically on the
                Source Code Computer, as the Parties acknowledge and agree that the purpose of
                the protections herein would be frustrated by printing portions of code for review
                and analysis elsewhere, and that printing is permitted only to the extent necessary
                to prepare court filings or pleadings or other papers (including a testifying expert’s



                                                  6
      expert report). Upon printing any such portions of source code, the printed pages
      shall be collected by the producing Party. The producing Party shall Bates number,
      label as “RESTRICTED CONFIDENTIAL SOURCE CODE,” and copy any pages
      printed by the receiving Party. Within five (5) days, the producing Party
      [Plaintiff’s Proposal: shall provide three (3) copies of such pages to the receiving
      Party;] [Defendants’ Proposal: shall either (i) provide three (3) copies of such
      pages to the receiving Party or (ii) inform the requesting Party that it objects that
      the printed portions are excessive and/or not printed for a permitted purpose. If,
      after meeting and conferring, the producing Party and the receiving Party cannot
      resolve the objection(s), the receiving Party shall be entitled to seek a Court
      resolution of whether the printed source code in question is narrowly tailored and
      was printed for a permitted purpose. The burden shall be on the receiving Party to
      show good cause that it should receive the requested printed source code. The
      printed pages of source code in question need not be produced to the receiving
      Party until the objection is resolved by the Court;]

(c)   The receiving Party shall make reasonable efforts to restrict its requests for such
      access to the Source Code Computer(s) to normal business hours, which for
      purposes of this paragraph shall be 8:00 a.m. through 6:00 p.m. However, upon
      reasonable notice from the receiving Party, the producing Party shall make
      reasonable efforts to accommodate the receiving Party’s request for access to the
      Source Code Computer(s) outside of normal business hours. The Parties agree to
      cooperate in good faith such that maintaining the producing Party’s Source Code
      Material at the offices of its outside counsel shall not unreasonably hinder the
      receiving Party’s ability to efficiently and effectively conduct the prosecution or
      defense of this Action;

(d)   The producing Party shall provide the receiving Party with information explaining
      how to start, log on to, and operate the Source Code Computer(s) in order to access
      the produced Source Code Material on the Source Code Computer(s);

(e)   The producing Party will produce Source Code Material in computer searchable
      format on the Source Code Computer(s) as described above. The receiving Party
      may request software tools for viewing and searching the Source Code Material be
      installed on the computer, provided, however, that such review of the Source Code
      Material are in compliance with all of the terms, conditions, and protections herein.
      The receiving Party must provide the producing Party with the CD or DVD
      containing such licensed software tool(s), or a link to a website where the software
      may be downloaded for installation together with any necessary license, at least
      seven (7) business days in advance of the date upon which the receiving Party
      wishes to have the software tools available for use on the computer. Should the
      producing Party have any concerns about the requested tool, such as that they are
      used for things other than reviewing and searching source code or not commonly
      accepted in the industry, the Parties shall meet and confer in good faith to resolve
      any such concerns. Otherwise, assuming the above conditions are met, the
      producing Party shall install the requested software tools on the Source Code



                                        7
      Computer;

(f)   No recordable media, recordable devices, or duplicating machines, including
      without limitation: sound recorders, computers, cellular telephones, peripheral
      equipment, cameras, CDs, DVDs, scanners, printers, photocopiers, or drives of any
      kind, shall be permitted into the Source Code Review Room absent agreement of
      the producing Party. The producing Party shall make available a reasonably secure
      area (such as the reception desk area or a breakout room if one is available) where
      such devices and other belongings may be stored but the receiving Party is
      responsible at all times for their own items;

(g)   The receiving Party’s outside counsel and/or experts shall be entitled to take notes
      relating to the Source Code Material but may not copy substantial portions of the
      Source Code into the notes and may not take such notes electronically on the
      Source Code Computer itself or any other computer. For purposes of this
      provision, fifty (50) or more continuous lines of code and [Plaintiff’s Proposal:
      five hundred (500)] [Defendants’ Proposal: two-hundred-fifty (250)] total lines of
      code are “substantial”;

(h)   The producing Party may visually monitor the activities of the receiving Party’s
      representatives during any source code review, but only to ensure that no
      unauthorized electronic records of the Source Code Material and no information
      concerning the Source Code Material are being created or transmitted in any way.
      Other than the visual monitoring described above, the producing Party may not
      monitor or record via any electronic or any other means the activities of the
      receiving Party’s representatives during any source code review;

(i)   All persons who will review a producing Party’s Source Code Material on the
      Source Code Computer on behalf of a receiving Party, including members of a
      receiving Party’s outside law firm, shall be identified in writing to the producing
      Party at least five (5) days in advance of the first time that such person reviews
      Source Code Material on the Source Code Computer. Such identification shall be
      in addition to any other disclosure required under this Order. All persons viewing
      Source Code Material on the Source Code Computer shall sign on each day they
      view Source Code Material a log that will include the names of persons who view
      the Source Code Material on the Source Code Computer and when they enter and
      depart the Source Code Review Room. Proper identification of all authorized
      persons shall be provided prior to any access to the Source Code Review Room or
      the Source Code Computer. Proper identification requires showing, at a minimum,
      a photo identification card sanctioned by the government of any State of the United
      States, by the government of the United States, or by the nation state of the
      authorized person’s current citizenship. Access to the Source Code Review Room
      or the Source Code Computer may be denied, at the discretion of the producing
      Party, to any individual who fails to provide proper identification;

(j)   Access to Protected Material designated RESTRICTED CONFIDENTIAL -



                                       8
               SOURCE CODE shall be limited to outside counsel and up to three (3) outside
               consultants or experts2 (i.e., not existing employees or affiliates of a Party or an
               affiliate of a Party) retained for the purpose of this litigation and approved to access
               such Protected Materials pursuant to paragraph 5(d) above. A receiving Party may
               include excerpts of Source Code Material in a pleading, exhibit, expert report,
               discovery document, deposition transcript, or other Court document (“Source Code
               Documents”), provided that the Source Code Documents are appropriately marked
               under this Order, restricted to those who are entitled to have access to them as
               specified herein, and, if filed with the Court, filed under seal in accordance with
               the Court’s rules, procedures and orders;

       (k)     To the extent portions of Source Code Material are quoted in a Source Code
               Document, either (1) the entire Source Code Document will be stamped and treated
               as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages containing
               quoted Source Code Material will be separately stamped and treated as
               RESTRICTED CONFIDENTIAL SOURCE CODE;

       (l)     Except as set forth in paragraph 10(s) below, no electronic copies of Source Code
               Material shall be made without prior written consent of the producing Party, except
               as necessary to create documents which, pursuant to the Court’s rules, procedures
               and order, must be filed or served electronically;

       (m)     The receiving Party shall be permitted to [Plaintiff’s Proposal: make] [Defendants’
               Proposal: request] a reasonable number of printouts and photocopies of Source
               Code Material received from the producing Party pursuant to paragraph 10(b),
               [Defendants’ Proposal: and written approval from the producing Party shall be
               given in good faith once the receiving Party articulates a reasonable need. All such
               printouts and photocopies] shall be designated and clearly labeled “RESTRICTED
               CONFIDENTIAL SOURCE CODE,” and the receiving Party shall maintain a log
               of all such copies. The copies are subject to the same protections set forth herein;

       (n)     Should such printed copies be transferred back to electronic media, such media
               shall be labeled “RESTRICTED CONFIDENTIAL SOURCE CODE” and shall
               continue to be treated as such;

       (o)     For depositions, copies of Source Code Material that are marked as deposition
               exhibits shall not be provided to the Court Reporter or attached to deposition
               transcripts, rather, the deposition record will identify the exhibit by its production
               numbers. All paper copies of Source Code Material brought to a deposition by the
               receiving Party shall be securely retained by the receiving Party’s outside counsel

       2
         For the purposes of this paragraph, an outside consultant or expert is defined to include
the outside consultant’s or expert’s direct reports and other support personnel, such that the
disclosure to a consultant or expert who employs others within his or her firm to help in his or her
analysis shall count as a disclosure to a single consultant or expert.


                                                  9
             or turned over to the producing Party’s outside counsel immediately following the
             close of the deposition for secure destruction in a timely manner;

      (p)    If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
             photocopies of Source Code Material, the receiving Party shall ensure that such
             outside counsel, consultants, or experts keep the printouts or photocopies in a
             secured locked area in the offices of such outside counsel, consultants, or expert
             or similar secure location. The receiving Party may also temporarily keep the
             printouts or photocopies at: (i) the Court for any proceedings(s) relating to the
             Source Code Material, for the dates associated with the proceeding(s); (ii) the sites
             where any deposition(s) relating to the Source Code Material are taken, for the
             dates associated with the deposition(s); and (iii) any intermediate location
             reasonably necessary to transport the printouts or photocopies (e.g., a hotel prior to
             a Court proceeding or deposition); and

      (q)    A producing Party’s Source Code Material may only be transported by the receiving
             Party at the direction of a person authorized under paragraph 10(j) above to another
             person authorized under paragraph 10(j) above, on paper or removable electronic
             media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
             Express or other similarly reliable courier. Source Code Material may not be
             transported or transmitted electronically over a network of any kind, including a
             LAN, an intranet, or the Internet. Source Code Material may only be transported
             electronically for the purpose of Court proceeding(s) or deposition(s) as set forth in
             paragraph 10(j) above and is at all times subject to the transport restrictions set forth
             herein. But, for those purposes only, the Source Code Materials may be loaded onto
             a stand-alone computer.

      (r)    The receiving Party’s outside counsel shall keep a log including: (a) the custodian
             of each copy of any Source Code Material and (b) the date and time any custodian
             receives or returns the Source Code Material to outside counsel. Within thirty (30)
             calendar days after the issuance of a final, non-appealable decision resolving all
             issues in the case, the receiving Party must serve upon the producing Party the log
             and, either securely deliver to the producing Party or certify the destruction of, all
             copies of the producing Party’s Source Code Material; and

      (s)    No other copying or transcribing of Source Code Material is allowed beyond that
             described in this Protective Order. No person shall copy, e-mail, transmit, upload,
             download, print, photograph or otherwise duplicate any portion of the Source Code
             Material, unless explicitly permitted by this Protective Order.


11.   Absent written consent from the producing Party, any individual who receives access to

      RESTRICTED         –     ATTORNEYS’            EYES      ONLY        and/or     RESTRICTED

      CONFIDENTIAL SOURCE CODE (collectively “HIGHLY SENSITIVE MATERIAL”),



                                                10
      shall not prepare, prosecute, supervise, or assist in the preparation or prosecution of any

      patent or patent application pertaining to the field of the invention of the patents-in-suit on

      behalf of the receiving Party or its acquirer, successor, predecessor, or other affiliate during

      the pendency of this Action and for [Plaintiff’s Proposal: one (1) year] [Defendants’

      Proposal: two (2) years] after its conclusion, including any appeals. To ensure compliance

      with the purpose of this provision, each Party shall create an “Ethical Wall” between those

      persons with access to HIGHLY SENSITIVE MATERIAL and any individuals who, on

      behalf of the Party or its acquirer, successor, predecessor, or other affiliate, prepare,

      prosecute, supervise or assist in the preparation or prosecution of any patent application

      pertaining to the field of invention of the patents-in-suit. For purposes of this paragraph,

      “prosecution” includes (i) directly or indirectly drafting, amending, advising, or otherwise

      affecting the scope or maintenance of patent claims, (including amending, advising or

      otherwise affecting the scope of patent claims on behalf of a party whose patent has been

      challenged before a domestic or foreign agency, including, but not limited to, inter partes

      review) or (ii) advising or counseling clients regarding the same; but does not include

      representing a party challenging a patent before a domestic or foreign agency (including,

      but not limited to, a reissue protest, ex parte reexamination, or inter partes review). This

      Prosecution Bar shall begin when HIGHLY SENSITIVE MATERIAL is first reviewed by

      the affected individual.

12.   Nothing in this Order shall require production of documents, information or other material

      that a Party contends is protected from disclosure by the attorney-client privilege, the work

      product doctrine, or other privilege, doctrine, or immunity. If documents, information or

      other material subject to a claim of attorney-client privilege, work product doctrine, or other




                                                11
privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

produces documents, information or other material it reasonably believes are protected under

the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

may obtain the return of such documents, information or other material by promptly

notifying the recipient(s) and providing a privilege log for the inadvertently or

unintentionally produced documents, information or other material. The recipient(s) shall

gather and return all copies of such documents, information or other material to the

producing Party, except for any pages containing privileged or otherwise protected markings

by the recipient(s), which pages shall instead be destroyed and certified as such to the

producing Party (including, without limitation, all originals and copies of any documents

containing or comprising, reflecting, or memorializing such information); the information

(including, without limitation, all originals and copies of any documents containing or

comprising, reflecting, or memorializing such information) shall continue to be privileged

and/or immune; and no use shall be made of such information (including, without

limitation, all originals and copies of any documents containing or comprising, reflecting,

or memorializing such information) by the receiving Party, nor shall it be disclosed to

anyone by the receiving Party.       The receiving Party shall promptly provide to the

Producing Party a written certification of the complete return or destruction of such

information (including, without limitation, all originals and copies of any documents

containing or comprising, reflecting, or memorializing such information); provided that,

to the extent the receiving Party has incorporated such information in its own work




                                          12
      product, it may (instead of providing such work product to the producing Party) remove,

      redact, or destroy such information incorporated in the work product and promptly certify

      to such removal, redaction, or destruction.)

13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

      to have access thereto to any person who is not authorized for such access under this Order.

      The Parties are hereby ORDERED to safeguard all such documents, information and

      material to protect against disclosure to any unauthorized persons or entities.

14.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

      the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

      access to the DESIGNATED MATERIAL by virtue of his or her employment with the

      designating Party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

      or copy recipient of such information, (iii) although not identified as an author, addressee,

      or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

      business, seen such DESIGNATED MATERIAL, (iv) a current or former officer, director

      or employee of the producing Party or a current or former officer, director or employee of

      a company affiliated with the producing Party; (v) counsel for a Party, including outside

      counsel and in-house counsel (subject to paragraphs 5, 9, and 10 of this Order); (vi) an

      independent contractor, consultant, and/or expert retained for the purpose of this

      litigation; (vii) court reporters and videographers (subject to paragraphs 5, 9, and 10 of

      this Order);   (viii) the Court; or (ix) other persons entitled hereunder to access to

      DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any

      other persons unless prior authorization is obtained from counsel representing the




                                               13
      producing Party or from the Court.

15.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any portion

      thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES ONLY,” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the

      deposition or hearing transcript so designated shall be limited in accordance with the terms

      of this Order.   Until expiration of the 30-day period, the entire deposition or hearing

      transcript shall be treated as RESTRICTED - ATTORNEY’ EYES ONLY.

16.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing Party shall be responsible

      for informing the Clerk of the Court that the filing should be sealed and for placing the

      legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

      caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

      the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

      or an exhibit thereto, discloses or relies on confidential documents, information or material,

      such confidential portions shall be redacted to the extent necessary and the pleading or

      exhibit filed publicly with the Court.

17.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

      this Action, or from using any information contained in DESIGNATED MATERIAL at

      the trial of this Action, subject to any pretrial order issued by this Court.

18.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not




                                                14
      agree to redesignation within ten (10) days of receipt of the written request, the requesting

      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application

      shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions.       In making such

      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met.     Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.

19.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that he or she is subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that he or she has received a copy of, has read, and has

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.

20.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

21.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL,” “RESTRICTED ATTORNEYS’ EYES ONLY” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” any documents, information or

      other material, in whole or in part, produced or give by such documents, information or

      other material, in whole or in part, produced or give by such Third Parties. The Third




                                               15
      Parties shall have ten (10) days after production of such documents, information or other

      materials to make such a designation. Until that time period lapses or until such a

      designation has been made, whichever occurs sooner, all documents, information or other

      material so produced or given shall be treated as “RESTRICTED – ATTORNEYS’ EYES

      ONLY” in accordance with this Order.

22.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

      descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

      into any privileged memoranda of the Parties and materials which have been admitted into

      evidence in this Action), shall at the producing Party’s election either be returned to the

      producing Party or be destroyed. The receiving Party shall verify the return or destruction

      by affidavit furnished to the producing Party, upon the producing Party’s request.

23.   The failure to designate documents, information or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information and

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

24.   Any Party (including any Third Party that has produced DESIGNATED MATERIAL)

      knowing or believing that any other Party is in violation of or intends to violate this Order

      and has raised the question of violation or potential violation with the opposing Party and

      has been unable to resolve the matter by agreement may move the Court for such relief as

      may be appropriate in the circumstances. Pending disposition of the motion by the Court,




                                               16
      the Party alleged to be in violation of or intending to violate this Order shall discontinue

      the performance of and/or shall not undertake the further performance of any action

      alleged to constitute a violation of this Order.

25.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

      publication of the documents, information and material (or the contents thereof) produced

      so as to void or make voidable whatever claim the Parties may have as to the proprietary and

      confidential nature of the documents, information or other material or its contents.

26.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

      kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

27.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

      Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

      if reasonably necessary to prepare and present this Action and (b) to apply for additional

      protection of DESIGNATED MATERIAL.




                                                 17
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION



GESTURE TECHNOLOGY                            §
PARTNERS, LLC,                                §
                                              §
                Plaintiff                     §
                                              §
     v.                                       §   CASE NO. 2:21-cv-00040-JRG
                                              §   (Lead Case)
HUAWEI DEVICE CO., LTD.,                      §
HUAWEI DEVICE USA, INC.,                      §   JURY TRIAL DEMANDED
                                              §
                Defendants.
                                              §

GESTURE TECHNOLOGY                            §
PARTNERS, LLC,                                §
                                              §
                Plaintiff                     §
                                              §
     v.                                       §   CASE NO. 2:21-cv-00041-JRG
                                              §   (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                 §
AND SAMSUNG ELECTRONICS                       §   JURY TRIAL DEMANDED
AMERICA, INC.,                                §
                                              §
                Defendants.



                             APPENDIX A
          UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                         PROTECTIVE ORDER
     I, ___________________________________________, declare that:

1.   My address is _________________________________________________________.

     My current employer is _________________________________________________.

     My current occupation is ________________________________________________.

2.   I have received a copy of the Protective Order in this action. I have carefully read and




                                              1
       understand the provisions of the Protective Order.

3.     I will comply with all of the provisions of the Protective Order. I will hold in confidence,

       will not disclose to anyone not qualified under the Protective Order, and will use only for

       purposes of this action any information designated as “CONFIDENTIAL,”

       “RESTRICTED – ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

       SOURCE CODE” that is disclosed to me.

4.     Promptly upon termination of these actions, I will return all documents and things

       designated as “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’ EYES ONLY,”

       or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession,

       and all documents and things that I have prepared relating thereto, to the outside counsel

       for the Party by whom I am employed.

5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in this action.



       I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _




                                                  2
